                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                               No. 7:17-CV-29-FL
HSG, LLC d/b/a “HIGH SPEED GEAR,”
               Plaintiff,
                                                    ORDER GRANTING EDGE-
       v.                                           WORKS’ MOTION TO SEAL

EDGE-WORKS MANUFACTURING
COMPANY d/b/a “G-CODE” et al.,
               Defendants.



                                            ORDER

       Before the Court is Defendant’s Motion to Seal underacted versions of plaintiff HSG,

LLC’s (“HSG”) for an Order that maintains under seal this motion to seal the unredacted

versions of the following proposed sealed filings entered into the record this day in support of

Edge-Works’ Cross Motion for Summary Judgment and opposition to HSG LLC’s Motion for

Summary Judgment, all under seal (collectively, the “Sealed Documents”). The Court finds that

this Motion is filed pursuant to the terms of Section 3(a) and 3(b) of the Protective Order entered

on May 8, 2017 (DE #42).

       This Court finds that Edge-Works has complied with the terms of the Protective Order by

publicly filing contemporaneously with this motion redacted versions of the Sealed Documents.

       For these reasons, and for good cause shown, the Defendant’s Motion to Seal the

proposed Sealed Documents is GRANTED.

       IT IS FURTHER ORDERED that the unredacted versions of the Sealed Documents (DE

#141 to 144) shall be SEALED until further order of this Court.




                                                1
SO ORDERED, this 17th day of October    , 2018.




                                UNITED STATES DISTRICT JUDGE




                                  2
